DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 December 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 2010/0110125.)
Regarding claim 1, 
	Lee discloses a device for generating an output signal, formed as a pulse sequence, depending on a sensor signal, with the device comprising: 
a sensor [encoder or tachometer] that is configured to generate a sensor signal, formed as a first pulse sequence, based on a measurand determined by the sensor [paragraph 0022]; and 
a controller [‘control circuitry’ in fig. 1] having a timing signal generator [‘high frequency clock’] that is configured to generate a timing signal formed as a pulse sequence [paragraph 0027; as seen in fig. 5], the controller being configured to: 
determine a number of pulses of the timing signal that are generated chronologically between two pulse edges of the sensor signal [paragraph 0027]; 
store the determined number of pulses of the timing signal as a first stored value [paragraph 0027]; 
generate an intermediate timing signal [‘pulse output’ in fig. 5] formed as a second pulse sequence, 
wherein a period duration of the intermediate timing signal is based a period duration of the timing signal and the first stored value [paragraphs 0023, 0025, and 0027]; and 
generate the output signal based on the intermediate timing signal [paragraphs 0003, 0004, 0022, and 0027.]

Regarding claim 2, 
	Lee further discloses wherein the period duration of the intermediate timing signal is equal to a product of: 

(b) the first stored value divided by a predetermined divisor [paragraphs 0022-0027; ‘Division Factor’.]

Regarding claim 3, 
	Lee further discloses wherein the measurand determined by the sensor is a path traveled by a medium to be printed to or by a transport configured to transport the medium to be printed to [paragraph 0003.]

Regarding claim 4, 
	Lee further discloses wherein the controller is configured to: 
count at least a first number of successive pulses of the intermediate timing signal; 
store the at least first number as a second stored value; and 
in response to the second stored value reaching a first nominal value [‘stored number’], generate a signal change in the output signal [paragraphs 0026-0027.]

Regarding claim 5, 
	Lee further discloses wherein the controller is configured to: 
determine a second number of pulses of the intermediate timing signal that are generated chronological between two pulse edges of the sensor signal; 
compare the second number with a predetermined second nominal value; and adjust the second stored value based on a difference between the predetermined second nominal value and the second number to the second stored value [paragraphs 0026-0027.]
Regarding claim 6, 
	Lee further discloses wherein the controller is configured to: 
count at least a first number of successive pulses of the intermediate timing signal; 
store the at least first number as a second stored value; 
in response to the second stored value reaching a first nominal value, generate a signal change in the output signal; 
determine a second number of pulses of the intermediate timing signal that are generated chronological between two pulse edges of the sensor signal; 
compare the second number with a predetermined second nominal value; and 
adjust the second stored value based on a difference between the predetermined second nominal value and the second number to the second stored value, wherein the second nominal value is preferably equal to the divisor [paragraphs 0023-0027.]

Regarding claim 7, 
	Lee further discloses wherein the controller is configured to generate, between two pulse edges of the sensor signal, at most a number of pulses in the intermediate timing signal that is equal to the divisor [paragraphs 0022-0027.]

Regarding claim 8, 
	Lee further discloses wherein the controller is configured to: 
detect pulse edges of the sensor signal; 
respectively increase a counter by an increment in response to the controller detecting a pulse edge of the sensor signal; and 


Regarding claim 9, 
	Lee further discloses wherein the controller is configured to: 
detect pulse edges of the sensor signal; 
respectively increase a counter by an increment in response to the controller detecting a pulse edge of the sensor signal; and 
reduce the counter by a decrement in response to the controller generating a pulse in the intermediate timing signal, wherein the increment is equal to the divisor and the decrement is equal to one [paragraphs 0024-0027.]

Regarding claim 11, 
	Lee further discloses wherein the controller is configured to: 
compare the determined number of pulses of the timing signal that are generated chronologically between two pulse edges of the sensor signal with a predetermined nominal value; and 
store the nominal value as a first stored value in response to the determined number of pulses of the timing signal being smaller than the nominal value [paragraphs 0024-0027.]

Regarding claim 14, 
	Lee further discloses wherein the period duration of the intermediate timing signal is equal to a product of (a) the period duration of the timing signal and (b) a factor 

Regarding claim 15, 
	Lee further discloses wherein the predetermined divisor is a power of two [paragraph 0026; ‘in this instance four’.]

Regarding claim 16, 
	Lee further discloses 16. The device according to claim 1, wherein the device is a printer configured to print to a recording medium [paragraph 0022.]

Regarding claim 17, 
The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Regarding claim 18, 
	Lee further discloses wherein the period duration of the intermediate timing signal is equal to a product of (a) the period duration of the timing signal and (b) the first stored value [paragraphs 0022-0027.]

Regarding claim 19, 
	Lee further discloses wherein the period duration of the intermediate timing signal is equal to a product of (a) the period duration of the timing signal and (b) the first stored value divided by a predetermined divisor [paragraphs 0022-0027.]
Regarding claim 20, 
	Lee further discloses a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 17 [it would be necessary to store an executable program in a storage medium in order for the apparatus to perform its intended functions.]

Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10,
The primary reason for allowance for this claim is the inclusion of the limitations of the device according to claim 6 (and therefore also claims 1 and 2), wherein the controller is configured to: 
compare the determined number of pulses of the timing signal that are generated chronologically between two pulse edges of the sensor signal with a predetermined third nominal value; and 
store the third nominal value as a first stored value in response to the determined number of pulses of the timing signal being smaller than the third nominal value.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claim 12,
The primary reason for allowance for this claim is the inclusion of the limitations of the device according to claim 1, wherein the sensor is configured to: 
generate a first measurement signal and a second measurement signal that are respectively formed as a pulse sequence, the first and second measurement signals being dependent on a path traveled by a medium to be printed to or by a transport configured to transport the medium to be printed to; and 
generate the sensor signal based on the first measurement signal and the second measurement signal.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 13, 
	This claim is considered to have allowable subject matter due to its dependency on claim 12. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853